Citation Nr: 0202579	
Decision Date: 03/20/02    Archive Date: 04/04/02

DOCKET NO.  01-06 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to special monthly compensation by reason of need 
for the aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

E. W. Koennecke, Counsel


INTRODUCTION

The veteran served on active duty from August 1973 to April 
1974.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2000 rating decision of the San 
Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO). 

In April 2000, the veteran filed the following claim:

I am including a request for aid and 
attendance due to the severity that I 
suffer from my low back condition.  I 
need help on a daily basis.  My ex-wife 
visits me on a daily agreement.  I pay 
her an allotment for her services which 
include: bathing, buy clothes, and 
cooking for me.  I am wheelchair bound 
and permanent.  My psyche condition got 
me where I am at this time.  I am T5-T4 
paraplegic with weakness of the upper 
extremities.

At the time the veteran filed his claim, service connection 
was in effect for schizophrenia (100 percent from May 1, 
1987) and chronic low back strain (noncompensable evaluation 
from May 1, 1987).  In a June 2000 rating decision, the RO 
denied special monthly compensation by reason of the need for 
the aid and attendance of another person, attributing any 
need for assistance to non-service connected paraplegia.  An 
appeal was perfected as to this issue.

In an informal brief submitted in February 2002, the 
representative raised the issue of an unadjudicated claim.  
The representative asserted that the veteran's statement, 
"My psyche condition got me where I am at this time," was a 
claim for service connection for residuals of a gunshot wound 
at the level of T4-T5 claimed secondary to service connected 
schizophrenia.  We cannot agree with the representative that 
this claim was "plainly stated," especially in light of the 
fact that the appellant had a service connected back 
disability that did not include paraplegia.  However, the 
representative has now raised the issue and the claim should 
be adjudicated.

The Board refers the issue of entitlement to service 
connection for residuals of a gunshot wound at the level of 
T4-T5 claimed secondary to service connected schizophrenia to 
the RO to take appropriate action with respect to this claim.  
The Board does not have jurisdiction over this claim.  Absent 
a decision, a notice of disagreement, a statement of the case 
and a substantive appeal, the Board does not have 
jurisdiction of the issue.  Rowell v. Principi, 4 Vet. App. 9 
(1993); Roy v. Brown, 5 Vet. App. 554 (1993), Black v. Brown, 
10 Vet. App. 279 (1997), Shockley v. West, 11 Vet. App. 208 
(1998).  In spite of the representative's request, we cannot 
"accept" jurisdiction of an issue never developed or 
adjudicated by the RO.

That notwithstanding, it is noted that were this claim to be 
granted, it could conceivably result in the appellant's 
entitlement to special monthly compensation based on the need 
for aid and attendance, the issue perfected for appellate 
review.  Since the latter issue is presently on appeal, the 
Board concludes that the veteran's current appeal and the 
issue raised by his representative are inextricably 
intertwined.  This necessitates a Remand of the appeal 
without a final decision, pending the initial consideration 
of the matter raised by the veteran's representative. 


REMAND

We hold that the claim for special monthly compensation by 
reason of the need for the aid and attendance of another 
person is inextricably intertwined with an unadjudicated 
claim for service connection for residuals of a gunshot wound 
at the level of T4-T5 claimed secondary to service connected 
schizophrenia.

Accordingly, this appeal is REMANDED for the following 
action:

1.  The claim for special monthly 
compensation by reason of the need for 
the aid and attendance of another person 
is to be held in abeyance pending 
adjudication of the claim for service 
connection for residuals of a gunshot 
wound at the level of T4-T5 claimed 
secondary to service connected 
schizophrenia (secondary service 
connection claim).  

2.  The RO should adjudicate the 
secondary service connection claim.  The 
veteran should be informed of any 
determination by separate letter that 
includes notification of appellate 
rights.  38 C.F.R. § 3.103 (2001).  If 
the decision is adverse to the veteran 
and there is any intent to appeal, there 
is an obligation to file a notice of 
disagreement and a substantive appeal 
after the issuance of the statement of 
the case.  38 C.F.R. § 20.200 (2001).  
The Board reserves the right to reject 
any appeal that is not perfected in 
accordance with the law and regulations 
that govern the Board's appellate 
jurisdiction.  If the decision is adverse 
to the veteran and an appeal is 
perfected, both the secondary service 
connection claim and the claim for 
special monthly compensation should be 
returned to the Board for appellate 
review after compliance with all 
requisite appellate procedures.  If the 
decision is adverse to the veteran and an 
appeal is not perfected within the time 
limit allotted under the law, the issue 
of entitlement to special monthly 
compensation should be returned to the 
Board for appellate review after 
compliance with all requisite appellate 
procedures.

3.  If the decision as to the secondary 
service connection claim is favorable to 
the veteran, the RO should readjudicate 
the claim for special monthly 
compensation.  If the decision as to 
special monthly compensation is adverse 
to the veteran, the claim for special 
monthly compensation should be returned 
to the Board for appellate review after 
compliance with all requisite appellate 
procedures.

By this action, the Board intimates no opinion, legal or 
factual, as to the ultimate disposition warranted in this 
case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




